COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Claudia Kristine Esquivel v. The State of Texas

Appellate case number:    01-16-00301-CR

Trial court case number: 14CR1878

Trial court:              212th District Court of Galveston County

Date motion filed:        October 16, 2017

Party filing motion:      Appellant

       The motion for reconsideration en banc is DENIED.


Judge’s signature: /s/Michael Massengale
                         Acting Individually    Acting for the Court


En banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey

Justice Jennings, joined by Lloyd, J., concurring in the denial of en banc reconsideration with
separate opinion.

Justice Lloyd, joined by Jennings, J., concurring in the denial of en banc reconsideration with
separate opinion.

Date: January 25, 2018